[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
CT Page 1621
The defendant's "Motions of Grievance" against his former attorney numbered 146 and 147 in the court's file, are denied. The relief sought by the defendant's motion is not within the jurisdiction of this court, where the person the relief is sought against is not a party to this action, and the defendant's factual allegations do not relate to matters which occurred in the presence of the court.
Flynn, J.